 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      MAHAMED ALI JAMA,

 9
                           Plaintiff,
                                                                NO. C18-1112RSL
10
                    v.

11
      CHASE ERIN, et al.,                                       ORDER OF DISMISSAL

12
                           Defendants.

13

14
            On October 3, 2018, the Court directed plaintiff to file an amended complaint that clearly
15
     and concisely identifies the basis for this Court’s jurisdiction and the acts of which each
16
     defendant is accused, how those acts violated plaintiff’s legal rights, and the relief requested.
17

18   Dkt. # 10. In response, plaintiff filed a two-page narrative asserting that he moved into an

19   apartment in July 2015 and was immediately subjected to racial harassment by another resident.
20   When plaintiff complained, an employee in the office, defendant Chase Erin, was not inclined to
21
     call the police for him. When she did so, plaintiff was taken into custody. After he was released,
22
     plaintiff returned to the apartment only to find that Ms. Erin and the building manager, defendant
23
     Noah Fay, would not let him stay there. Defendant Seattle Housing allegedly refused to provide
24

25   housing “because this apartment I lost apartment because just calling me negaro go jail.” Dkt.

26   # 11 at 2. The documents provided with the narrative suggest that plaintiff was charged with
27

28   ORDER OF DISMISSAL - 1
 1   Misdemeanor Assault, to which he pled guilty, and that Seattle Housing Authority has
 2   determined that he does not meet its minimum standards for “suitability.” Dkt. # 11 at 4.
 3
            Plaintiff’s submission does not raise a plausible inference that any of the named
 4
     defendants could be compelled to provide housing in these circumstances or are otherwise liable
 5

 6   to plaintiff. Defendants’ conduct, as alleged, is consistent with lawful actions and does not state

 7   a claim upon which relief can be granted. Plaintiff’s complaint is therefore DISMISSED.
 8
            DATED this 16th day of November, 2018.
 9

10

11

12
                                                A
                                                Robert S. Lasnik
13                                              United States District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER OF DISMISSAL - 2
